Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, it recites “wherein the first output data is produced without displaying the first icon on the touch-sensitive display” in lines 8-9. 
In addition, it recites 
However, the claim recites “the first icon is associated with a first location on the touch-sensitive display” in lines 7-8 and “wherein a displayed location for the first icon on the second display is based in part on the first location on the touch-sensitive display” in lines 22-23. But, it is not clear how the user identifies the position of the first icon without displaying and/or viewing it on the touch-sensitive display.


As to claim 8, it recites “wherein the first output data is produced without displaying the first icon on the touch-sensitive display” in lines 9-10. 
However, the claim recites “the first icon is associated with a first location on the touch-sensitive display” in lines 8-9 wherein a displayed location for the first icon on the second display is based in part on the first location on the touch-sensitive display” in lines 19-20. But, it is not clear how the user identifies the location of the first icon without displaying and/or viewing it on the touch-sensitive display.

As to claim 14, it recites “wherein the first output data is produced without displaying the first icon on the touch-sensitive display” in lines 7-8. 
However, the claim recites “the first icon is associated with a first location on the touch-sensitive display” in lines 6-7. Therefore, it is not clear how the user identifies the location of the first icon without displaying and/or viewing it on the touch-sensitive display.

As to claim 18, it recites “wherein the first output data is produced without displaying the first icon on the touch-sensitive display” in lines 9-10. 
However, the claim recites “the first icon is associated with a first location on the touch-sensitive display” in lines 8-9. Therefore, it is not clear how the user identifies the location of the first icon without displaying and/or viewing it on the touch-sensitive display.

As to claim 20, it recites “wherein the first output data is produced without displaying the first icon on the touch-sensitive display” in lines 6-7. 
However, the claim recites “the first icon is associated with a first location on the touch-sensitive display” in lines 5-6. Therefore, it is not clear how the user identifies the location of the first icon without displaying and/or viewing it on the touch-sensitive display.
As to claims 2-7, 9-13, 15-17 are rejected because of their dependence on their associated base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayanan et al., US Patent 10580149 hereinafter referenced as Lakshminarayanan in view of Valdivia et al., US PGPUB 20180098059 hereinafter referenced as Valdivia.


As to claim 1, Lakshminarayanan discloses a system comprising: a first device with a touch-sensitive display (e.g. device 102a, fig. 5), and a second device with a second display different from the touch-sensitive display (e.g. device 102b, fig. 5), 
the first device configured to: while the first device is operating in a private mode: produce first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like), and 
wherein the first output data is produced without displaying the first icon on the touch-sensitive display (the user input may include, for example, voice input (e.g., speech corresponding to voice commands), physical input (e.g., button press, keyboard, mouse, touchscreen, etc.) received at the device 102); 
transmit the first output data to the second device (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
detect an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, produce second output data including data corresponding to a user interface for the first application (The first device 102a may determine that the first length of time has elapsed after a connection has been established and the blurred image data has been sent from the first device 102a to the second device 102b), 
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment); and 
transmit the second output data to the second device (The first device 102a may determine that the first length of time has elapsed after a connection has been established and the blurred image data has been sent from the first device 102a to the second device 102b); and 
the second device configured to: while the first device is operating in the private mode: display, on the second display, the first icon in accordance with the first output data (For example, FIG. 5 illustrates the extended camera service 316 sending YUV video data 510 to the second device 102b to be displayed on a second display 108b as remote image data 512 and displaying RGB video data 520 as preview image data 522 on a first display 108a of the first device 102a), 
wherein a displayed location for the first icon on the second display is based in part on the first location on the touch-sensitive display; and after the first device detects the input on the touch-sensitive display corresponding to the first location, display, on the second display, the user interface for the first application in accordance with the second output data (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 8, Lakshminarayanan discloses a non-transitory computer-readable storage medium (e.g. storage 1308, fig. 13) comprising one or more programs for execution by one or more processors of a system having a first device with a touch-sensitive display and a second device with a second display different from the touch-sensitive display (e.g. devices 102a and 102b respectively, fig. 5), 
the one or more programs including instructions which, when executed by the one or more processors, cause the system to: while the first device is operating in a private mode: produce first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like), and 
transmit the first output data from the first device to the second device (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
display, on the second display, the first icon in accordance with the first output data, wherein a displayed location for the first icon on the second display is based in part on the first location on the touch-sensitive display (For example, FIG. 5 illustrates the extended camera service 316 sending YUV video data 510 to the second device 102b to be displayed on a second display 108b as remote image data 512 and displaying RGB video data 520 as preview image data 522 on a first display 108a of the first device 102a); 
detect an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, produce second output data including data corresponding to a user interface for the first application (after receiving unblurred image data, the application may enter a privacy mode by applying a blurring algorithm to blur the image data and sending the blurred image data to a remote device (e.g., second device 102b)); (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment), 
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment);
transmit the second output data from the first device to the second device (The first device 102a may determine that the first length of time has elapsed after a connection has been established and the blurred image data has been sent from the first device 102a to the second device 102b); and 
display, on the second display, the user interface for the first application in accordance with the second output data (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 14, Lakshminarayanan discloses a method of operating a system having a first device with a touch-sensitive display and a second device with a second display different from the touch-sensitive display (e.g. devices 102a and 102b respectively, fig. 5), 
the method comprising: while the first device is operating in a private mode: producing first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display, and wherein the first output data is produced without displaying the first icon on the touch-sensitive display (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like); 
transmitting the first output data from the first device to the second device; displaying, on the second display, the first icon in accordance with the first output data, wherein a displayed location for the first icon on the second display is based in part on the first location on the touch-sensitive display (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
detecting an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, producing second output data including data corresponding to a user interface for the first application (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like), 
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment); 
transmitting the second output data from the first device to the second device (The first device 102a may determine that the first length of time has elapsed after a connection has been established and the blurred image data has been sent from the first device 102a to the second device 102b); and 
displaying, on the second display, the user interface for the first application in accordance with the second output data (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 18, Lakshminarayanan discloses a first electronic device comprising: a touch-sensitive display (e.g. device 102a, fig. 5); 
one or more processors (e.g. processor 1304, fig. 13); and 
memory storing one or more programs configured to be executed by the one or more processors (e.g. storage 1308, fig. 13), 
the one or more programs including instructions for: while the first electronic device is operating in a private mode: producing first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display, and wherein the first output data is produced without displaying the first icon on the touch-sensitive display (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like); 
transmitting the first output data to a second device having a second display different from the touch-sensitive display, wherein the first icon is displayable by the second display in accordance with the first output data (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
detecting an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, producing second output data including data corresponding to a user interface for the first application, (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like),
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment); and
 transmitting the second output data to the second device (The first device 102a may determine that the first length of time has elapsed after a connection has been established and the blurred image data has been sent from the first device 102a to the second device 102b), 
wherein the user interface for the first application is displayable by the second display in accordance with the second output data  (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 19, Lakshminarayanan discloses a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device with a touch-sensitive display, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to: while the first device is operating in a private mode: produce first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display, and wherein the first output data is produced without displaying the first icon on the touch-sensitive display (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like); 
transmit the first output data to a second device having a second display different from the touch-sensitive display, wherein the first icon is displayable by the second display in accordance with the first output data (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
detect an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, produce second output data including data corresponding to a user interface for the first application (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like), 
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment); and 
transmit the second output data to the second device, wherein the user interface for the first application is displayable by the second display in accordance with the second output data (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 20, Lakshminarayanan discloses a method comprising: at a first device with a touch-sensitive display: while the first device is operating in a private mode: producing first output data including data corresponding to a first icon for launching a first application, wherein the first icon is associated with a first location on the touch-sensitive display (the authorization may be explicit (e.g., user presses a button, issues a voice command or the like), implicit (e.g., user looks at the camera, two or more users are represented in the video data, or the like) and/or automatic (e.g., motion is detected, audio is detected or the like) based on user preferences); 
transmitting the first output data to a second device having a second display different from the touch-sensitive display, wherein the first icon is displayable by the second display in accordance with the first output data (the second device 102b may receive unblurred video data and may display the unblurred video data on the display 108); 
detecting an input on the touch-sensitive display corresponding to the first location (for example, the first user may input a command (e.g., using a touchscreen display or other input device) to the first device 102a indicating the portion of the video data to blur), 
in response to detecting the input on the touch-sensitive display corresponding to the first location, producing second output data including data corresponding to a user interface for the first application (the API 212 may also send video clarity metadata (e.g., callback information) to the application 210, which enables the application 210 to adjust the user interface (UI) as necessary. For example, the video clarity metadata may indicate whether the video frames are blurred or unblurred, and the application 210 may indicate whether the video frames are blurred or unblurred using a visual indicator or the like), 
wherein the second output data is produced without displaying the user interface for the first application on the touch-sensitive display (in order to protect a privacy of the first user, the first device 102a may enter a privacy mode and may generate video data that partially obscures the first environment); and 
transmitting the second output data to the second device, wherein the user interface for the first application is displayable by the second display in accordance with the second output data (bidirectional multicast (e.g., first content sent from first device 102a to second device 102b and third device 102c, second content sent from second device 102b to first device 102a and third device 102c, third content sent from third device 102c to first device 102a and second device 102b, etc.), such as a video conference, video chat or video messaging between three or more devices).
Lakshminarayanan does not specifically disclose the input is detected without displaying the first icon on the touch-sensitive display.
However, in the same endeavor, Valdivia discloses wherein the input is detected without displaying the first icon on the touch-sensitive display ([0153] as an example and not by way of limitation, when a user viewing a private video “touches” a blank-screen representation of a video, the point of “contact” may be highlighted (e.g., with the ring 2130 in FIG. 21) to indicate that the user is interacting with the content and not just pointing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lakshminarayanan to further include Valdivia’s blank-screen in order to interact with the device in multiple modes with intention of displaying information for intended purposes.

As to claim 2, the combination of Lakshminarayanan and Valdivia discloses the system of claim 1. The combination further discloses the second device is further configured to: obtain, using an image sensor of the second device, an image of the first device; and determine a position of the touch-sensitive display relative to the second display using the obtained image, wherein the displayed location for the first icon on the second display is based in part on the determined position of the touch-sensitive display relative to the second display (Lakshminarayanan, as shown in fig. 1, For example, the application may send a request for video frame(s) (e.g., request for frame data) to the camera device and the camera device may capture image data and may send the image data to the application).

As to claim 3, the combination of Lakshminarayanan and Valdivia discloses the system of claim 2. The combination further discloses the second device is further configured to: determine a second position of the touch-sensitive display relative to the second display; and change the displayed location for the first icon on the second display based in part on the determined second position of the touch-sensitive display (Lakshminarayanan, image on second device 102b).

As to claim 4, the combination of Lakshminarayanan and Valdivia discloses the system of claim 1. The combination further discloses the second device is further configured to: obtain, using an image sensor of the second device, an image of the first device; and determine a position of the touch-sensitive display relative to the second display using the obtained image, wherein a displayed location for the user interface for the first application on the second display is based in part on the determined position of the touch-sensitive display relative to the second display ([0140] The concepts of reach and distance may be useful in making the virtual world more similar to the real world and making interactions in the virtual world more intuitive).

As to claim 5, the combination of Lakshminarayanan and Valdivia discloses the system of claim 4. The combination further discloses the second device is further configured to: determine a second position of the touch-sensitive display relative to the second display; and change the displayed location for the user interface for the first application on the second display based in part on the determined second position of the touch-sensitive display ([0140] In these embodiments, certain interactions with an object may only be available to a user if the object is within the reach of the user's avatar).

As to claim 6, the combination of Lakshminarayanan and Valdivia discloses the system of claim 1. The combination further discloses the first device is further configured to: after transmitting the second output data to the second device, detect a second input on the touch-sensitive display, wherein the second input is detected without displaying the user interface for the first application on the touch-sensitive display; in response to detecting the second input on the touch-sensitive display, produce third output data including data corresponding to an updated user interface for the first application, wherein the third output data is produced without displaying the updated user interface for the first application on the touch-sensitive display; and transmit the third output data to the second device; and the second device is further configured to: after the first device detects the second input on the touch-sensitive display, display, on the second display, the updated user interface for the first application in accordance with the third output data ([0085] As an example and not by way of limitation, a user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media).

As to claim 7, the combination of Lakshminarayanan and Valdivia discloses the system of claim 1. The combination further discloses the second device is a head-mounted device (Valdivia, e.g. headset device 320, fig. 3A).

As to claim 9, the combination of Lakshminarayanan and Valdivia discloses the non-transitory computer-readable storage medium of claim 8. The combination further discloses the one or more programs further include instructions which cause the system to: obtain, using an image sensor of the second device, an image of the first device; and determine a position of the touch-sensitive display relative to the second display using the obtained image, wherein the displayed location for the first icon on the second display is based in part on the determined position of the touch-sensitive display relative to the second display (Valdivia, [0140] The concepts of reach and distance may be useful in making the virtual world more similar to the real world and making interactions in the virtual world more intuitive).

As to claim 10, the combination of Lakshminarayanan and Valdivia discloses the non-transitory computer-readable storage medium of claim 9. The combination further discloses the one or more programs further include instructions which cause the system to: determine a second position of the touch-sensitive display relative to the second display; and change the displayed location for the first icon on the second display based in part on the determined second position of the touch-sensitive display (Valdivia, [0140] In these embodiments, certain interactions with an object may only be available to a user if the object is within the reach of the user's avatar).

As to claim 11, the combination of Lakshminarayanan and Valdivia discloses the non-transitory computer-readable storage medium of claim 8. The combination further discloses the one or more programs further include instructions which cause the system to: obtain, using an image sensor of the second device, an image of the first device; and determine a position of the touch-sensitive display relative to the second display using the obtained image, wherein a displayed location for the user interface for the first application on the second display is based in part on the determined position of the touch-sensitive display relative to the second display ([0193] As an example and not by way of limitation, the user may press a virtual button appears on a virtual watch or wristband to immediately be transported to a home screen, from which the user can access applications, content, browsers, etc.).

As to claim 12, the combination of Lakshminarayanan and Valdivia discloses the non-transitory computer-readable storage medium of claim 11. The combination further discloses the one or more programs further include instructions cause the system to: determine a second position of the touch-sensitive display relative to the second display; and change the displayed location for the user interface for the first application on the second display based in part on the determined second position of the touch-sensitive display (Lakshminarayanan, image on second device 102b).

As to claim 13, the combination of Lakshminarayanan and Valdivia discloses the non-transitory computer-readable storage medium of claim 8. The combination further discloses the one or more programs further include instructions which cause the system to: after transmitting the second output data from the first device to the second device, detect a second input on the touch-sensitive display, wherein the second input is detected without displaying the user interface for the first application on the touch-sensitive display; in response to detecting the second input on the touch-sensitive display, produce third output data including data corresponding to an updated user interface for the first application, wherein the third output data is produced without displaying the updated user interface for the first application on the touch-sensitive display; transmit the third output data from the first device to the second device; and display, on the second display, the updated user interface for the first application in accordance with the third output data ([0085] As an example and not by way of limitation, a user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media).

As to claim 15, the combination of Lakshminarayanan and Valdivia discloses the method of claim 14. The combination further discloses obtaining, using an image sensor of the second device, an image of the first device; and determining a position of the touch-sensitive display relative to the second display using the obtained image, wherein the displayed location for the first icon on the second display is based in part on the determined position of the touch-sensitive display relative to the second display (Valdivia, [0140] The concepts of reach and distance may be useful in making the virtual world more similar to the real world and making interactions in the virtual world more intuitive).

As to claim 16, the combination of Lakshminarayanan and Valdivia discloses the method of claim 14. The combination further discloses obtaining, using an image sensor of the second device, an image of the first device; and determining a position of the touch-sensitive display relative to the second display using the obtained image, wherein a displayed location for the user interface for the first application on the second display is based in part on the determined position of the touch-sensitive display relative to the second display (Valdivia, [0140] In these embodiments, certain interactions with an object may only be available to a user if the object is within the reach of the user's avatar).

As to claim 17, the combination of Lakshminarayanan and Valdivia discloses the method of claim 14. The combination further discloses after transmitting the second output data from the first device to the second device, detecting a second input on the touch-sensitive display, wherein the second input is detected without displaying the user interface for the first application on the touch-sensitive display; in response to detecting the second input on the touch-sensitive display, producing third output data including data corresponding to an updated user interface for the first application, wherein the third output data is produced without displaying the updated user interface for the first application on the touch-sensitive display; transmitting the third output data from the first device to the second device; and displaying, on the second display, the updated user interface for the first application in accordance with the third output data ([0085] As an example and not by way of limitation, a user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/27/2022